Title: Account with the Mutual Assurance Society, [ca. 2 August 1813]
From: Brown, Benjamin,Mutual Assurance Society,Jefferson, Thomas
To: 


          ca. 2 Aug. 1813
          Thomas Jefferson Esq.
          
            
              
             o
         
              
              
            To Mutual A. Society Dr
			      
            
            
              
            
            389
         
            
      
            
              
              For
              Quota due 1811
              
            
         
              12.
              84
            
      
            
              
              
              Interest
              
              1.
              73
            
      
            
              
              
            〃
         
              Quota due 1812
              
              12.
              84
            
      
            
              
              
              
            Interest
              
              
            〃
         
              96
            
      
            
              
              
            〃
         
              Quota due 1813
              
              12.
              84
            
      
            
              
              
              
            Commission
              
              2.
              06
              
            $s43.27
         
            
          
          
          Thos Jefferson esqr for Henderson’s Legatees 
			 
          
            
              o.
              To Mutual A. Society Dr
			 
            
            
               335

            
            
              Notation by TJ: 
			 this is for the millhouse which I never bought. see Brown’s letter Aug. 12. 12.
              Quota for 1809
              
              $18
              .
              50
              
              South Milton
            
            
              Interest
              
              4
              .
              72
            
            
              Quota for 1810
              
              18
              .
              50
            
            
              Interest
              
              3
              –
              61
            
            
              Quota for 1811
              
              18
              –
              50
            
            
              Interest
              
              2
              –
              50
            
            
              Quota for 1812
              
              18
              –
              50
            
            
              Interest
              
              1
              –
              38
            
            
              Quota for 1813
              
              18
              –
              50
            
            
              Commission
              
              5
              –
              24
              
              $s109–95
            
          
        